Citation Nr: 1409097	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-36 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability.

2. Entitlement to an initial compensable rating for pseudofolliculitis barbae. 
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran served on active duty from September 1973 to June 1974. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for pseudofolliculitis barbae and a bilateral foot disability.  The Veteran timely appealed both issues.

In June 2011, the Board remanded the appeal to obtain appropriate examinations.  

In August 2012, the RO awarded service connection for pseudofolliculitis barbae and assigned a noncompensable initial rating.  The Veteran submitted a timely notice of disagreement (NOD) to the August 2012 RO decision.  The RO has not issued a statement of the case (SOC) in response.  As a timely NOD initiates the appeals process, the issue must be remanded for issuance of an SOC as addressed in the remand section below.  Manlincon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

The Veteran's bilateral callouses and plantar warts likely had their onset during active military service.


CONCLUSION OF LAW

The Veteran has bilateral callouses and plantar warts that are likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Review of the service treatment records shows that the Veteran denied having or ever having had foot trouble on his August 1973 Report of Medical History for enlistment.  Contemporaneous clinical examination showed that his feet were normal.  Service treatment records include a March 1974 entry that the Veteran complained about bilateral foot pain.  Another entry from April 1974 shows that he reported bilateral foot pain.  The examiner noted several large callouses on his right foot.  Callouses on both feet were shaved off and topical ointment was applied.  The June 1974 clinical evaluation for separation reflects that his feet were clinically evaluated and deemed to be normal.  

The Veteran submitted medical records from the Federal Bureau of Prisons spanning from approximately 1989 to 2006.  They include periodic references to bilateral foot problems under various diagnoses of callouses, corns, and plantar warts.  

VA podiatry clinic treatment records from February 2008 to October 2009 document regular visits by the Veteran.  Listed podiatry diagnoses include bilateral callouses, hallux valgus, mycotic nails, hammertoes, and corns affecting both feet. 

In his May 2009 notice of disagreement and September 2009 substantive appeal, the Veteran asserted that he had developed his current foot problems in service.  

In July 2012, the Veteran was afforded a VA podiatry examination with review of the claims folder.  He reported developing a plantar wart on his right foot and bilateral callouses during boot camp.  The examiner identified bilateral plantar callouses and plantar wart of the right foot as current clinical diagnoses.  He provided a positive medical opinion.  He cited service treatment records showing callouses in service.  He noted that the Veteran self-treated his feet for many years while incarcerated. 

The July 2012 VA examiner identified bilateral plantar callouses and a right foot plantar wart as current disabilities.  As the July 2012 VA examiner is a medical professional, he is competent to characterize the Veteran's bilateral foot complaints as a disability for service connection purposes.  In the absence of evidence to the contrary, the Board accepts his reports.  Thus, the Veteran has demonstrated a current bilateral foot disability.  The Veteran reports that he developed callouses in service.  Service treatment records document two complaints about foot pain.  The July 2012 VA examiner accepted the Veteran's report of current symptoms beginning in service to provide a positive nexus opinion.  There are no additional medical opinions weighing against the claim.  Based upon the available evidence, the Veteran meets the service connection criteria for bilateral callouses and plantar wart of the right foot.   

Accordingly, the Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran's currently diagnosed bilateral foot callouses and right foot corn are related to his military service.  The benefit-of-the-doubt rule is thus for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  The Board will resolve reasonable doubt in the Veteran's favor and find that the evidence supports the grant of service connection for bilateral foot callouses and right foot corn.  See 38 U.S.C.A § 5107 (West 2002).



ORDER

Entitlement to service connection for bilateral plantar callouses and plantar wart of the right foot is granted.



REMAND

The Veteran submitted a timely notice of disagreement to the August 2012 RO decision assigning an initial noncompensable rating for pseudofolliculitis barbae.  The AOJ has not issued a statement of the case in response to this timely filed notice of disagreement and must do so.  

Accordingly, the case is REMANDED for the following action:

The AOJ should review the record and ensure that a Statement of the Case has been issued regarding the issue of entitlement to an initial compensable rating for pseudofolliculitis barbae.  This issue should be returned to the Board for further appellate consideration only if a substantive appeal is timely filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


